F. P. Stubbs, J.,
ad hoc. Defendant has no right to attack the title of plaintiffs to the notes sued on, which are payable to bearer, unless he allege and show defenses against the’true owner. 19 An. 182; 27 An. 642.
Where defendant owed two outstanding mortgage notes, and plaintiffs, at his request, took up said notes and extended the time of payment in consideration of fifteen per cent, on the amount paid therefor, held : Such a contract is not usurious, it being well settled that extension of time on a matured obligation is a good consideration for a new note. 26 An. 33; 27 An. 538.